DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1-20 are pending.  No claims have been cancelled. No claims have been amended.  The pending claims are found to be in condition for allowance.





Allowable Subject Matter
	Claims 1-20 are allowed over the prior art of record.


	Reasons for Allowance
The following is an examiner's statement of reason for allowance:

In regards to claims 1-20, the examiner agrees with the petition decision as determined by TQAS Jamisue A. Plucinski on May 16,2022.  There was no Non Patent Literature (NPL) found as a close prior art disclosing the claimed subject matter. Therefore, claims 1-20 are allowable over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F. CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A. Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687